Citation Nr: 0503767	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  98-02 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for residuals of a head 
injury.

2. Entitlement to service connection for a low back 
disability.

3. Entitlement to service connection for a right ankle 
disorder.

4. Entitlement to service connection for a left shoulder 
disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active military duty from January 1979 
to April 1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions by the Department of Veterans 
Affairs (VA) regional office (RO) in North Little Rock, 
Arkansas.  The veteran received a hearing before the 
undersigned Veterans Law Judge in July 2000.

The Board notes that these issues were remanded for further 
development by the Board decision dated November 2000.  That 
development having been completed, these claims now return 
before the Board.  In addition, the Board also notes that a 
claimed for service connection for a left knee disability was 
granted by that same Board decision, therefore, that issue is 
no longer for appellate consideration.

The veteran initially filed a claim for service connection 
for a back disorder.  Subsequently the RO granted service 
connection for degenerative joint disease of the cervical 
spine.  Thus, the pertinent issue concerning the back is as 
stated on the title page of this decision.

The Board points out that the veteran, in July 2004, filed a 
claim for entitlement for aid and attendance due to being 
housebound.  As this issue has yet to be adjudicated, it is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The current medical evidence does not show the presence 
of any residual disability resulting from a reported in 
service head injury.

2.  The current medical evidence does not show the presence 
of any low back disability, which is related to service.

3.  The current medical evidence does not show the presence 
of a right ankle disability.

4.  The current medical evidence does not show the presence 
of a left shoulder disability.


CONCLUSIONS OF LAW

1.  Residuals of a head injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131(West 
2002); 38 C.F.R. § 3.303 (2004).

2.  A low back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131(West 2002); 38 
C.F.R. § 3.303 (2004).

3.  A right ankle disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131(West 2002); 38 
C.F.R. § 3.303 (2004).

4.  A left shoulder disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131(West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003)

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decisions noted above, an October 1997, July 
1998, and November 1998 statements of the case, a 
supplemental statement of the case dated February 2004, and 
two VCAA letters dated January 2003 and December 2003.  These 
documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  He was also informed 
of what evidence VA would obtain.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 

The record discloses that VA has met its duty to assist the 
veteran in obtaining any relevant evidence available to 
substantiate his claim.  All available records identified 
have been obtained and associated with the claims folder.  
The veteran has received numerous examinations during the 
course of this appeal.  The veteran also received a hearing 
before the undersigned Veterans Law Judge in July 2000.

The Board notes that the VCAA letter was mailed to the 
appellant subsequent to the appealed rating decisions in 
violation of the VCAA, and the VA has not specifically 
informed the veteran to provide any evidence in the 
claimant's possession that pertains to the claim as required 
by 38 C.F.R. § 3.159.  

The Board, however, finds that in the instant case the 
appellant has not been prejudiced by this defect.  In this 
regard, the Board notes the appellant was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to the case and ample opportunity to submit and/or 
identify such evidence.  Therefore, under the circumstances, 
the Board finds that any error in the implementation of the 
VCAA is deemed to be harmless error.  VA has satisfied both 
its duty to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).


Factual Background

Service connection is currently in effect for post-traumatic 
stress disorder with headaches rated 100 percent disabling, 
degenerative joint disease of the cervical spine rated 30 
percent disabling, and degenerative joint disease of the left 
knee rated as 10 percent disabling.

The veteran's service entrance examination dated August 1978 
showed a scar of the veteran's forehead and the back of the 
veteran's head.  Service medical records show that the 
veteran sprained his right ankle in May 1979.  X-rays were 
negative for a fracture, although he was treated with a cast 
for an inversion sprain.  Further treatment records indicated 
that the veteran was seen several times during service for 
continuing right ankle pain, and had physical therapy for it.  
The veteran also had periodic complaints of a headache during 
service.  Service medical records also show that the veteran 
was treated for recurrent low back pain in September 1981, 
and was treated in October 1981 for trauma to the neck, 
shoulders, and back from a door falling and hitting his neck.  
The report of treatment for that injury indicated that the 
veteran had a tool shed door fall on him, and hit him in the 
base of the neck.  It was noted that the veteran had no loss 
of consciousness at that time, and continued with work until 
later in the evening when he had increasing muscle spasm and 
tightness.  At that time, the veteran was diagnosed with a 
neck strain.  He was seen again in November 1981 with 
complaints of loss of sensation to his legs and toes and 
radiating pain from his neck.  There was tenderness around 
C3, and he was diagnosed with muscle strain in the lower 
back.  Discharge examination of March 1983 was normal, except 
for the note of a scar of the forehead and the back of the 
head, as noted on the veteran's entrance examination.  The 
report of the veteran's medical history dated March 1983 
noted the veteran's old right ankle inversion sprain.

Most of the VA treatment records submitted concern treatment 
for disabilities not at issue in the present case, most 
notably, the veteran's PTSD, for which he is presently 
service connected at a 100% evaluation.  During these 
hospitalizations however, the veteran has often reported 
symptomatology consistent with his claimed disabilities, to 
include frequent reports of back pain.  (The Board also notes 
that the veteran is presently service connected for 
degenerative joint disease of the cervical spine, at a 30% 
evaluation.)

Private medical records show that the veteran was treated for 
back problems in 1988, which were diagnosed as thoracic 
strain, and he was diagnosed with cervical strain and lumbar 
strain in 1991.

In the report of a November 1997 PTSD examination, the 
veteran noted a 1984 severe injury to his left arm in a work 
related accident, which caused him to be off work for about 
two years due to the arm injury and related surgeries.

Several treatment records from 1998 indicate that the veteran 
was seen during that time in physical therapy, with the goal 
of reducing his back pain.  Specifically, an April 1998 
assessment of rehabilitation potential indicated that the 
veteran appeared to have primarily myofascial pain which 
resulted in postural abnormalities.  The veteran was noted to 
have questionable rehabilitation potential due to the 
longstanding nature of this problem and attempts at therapy 
in the past.

The veteran was seen in February 1998 with complaints of a 
four-day history of persistent back pain.  The veteran 
indicated that the pain started mid back and radiated to the 
neck, head, and both hips, with shooting pains to the left 
leg.  The examiner indicated that the veteran probably had a 
muscle spasm.

The veteran received a VA examination in February 1998.  At 
that time, the veteran reported pains that ran up and down 
his spine, although he was unable to determine their origin.  
He particularly reported episodes of pain when making a 
sudden movement or picking up a heavy object.  He noted that 
the pains could last from a few minutes to several hours, but 
that sometimes they did not appear for days at a stretch.  He 
admitted that the pains were worse when he was in a lot of 
psychological stress.  He also reported lower back pain that 
sometimes radiated into both hips and down to his feet, which 
would cause his feet to feel numb.  He noted that he felt 
generally weak when he got these pains, and had to sit or lie 
down. Alleviating factors include medication, lying down and 
relaxing, and staying away from people.  Examination of the 
thoracic and lumbar spines revealed normal lordosis.  No 
spasm of the muscles.  Veteran was able to walk normally on 
toes and heels.  Forward lumbar spine flexion was 75 degrees 
limited by pain, backward flexion 25 degrees, right sided 
bending 15 degrees limited by severe pain, left sided bending 
20 degrees, right rotation 30 degrees, and left rotation 30 
degrees.  Bilateral lower extremities had 5/5 motor power in 
both distal and proximal muscles.  The veteran had 2+ 
bilateral knee and ankle jerks.  Plantars were downgoing.  
Straight leg raising was positive at about 60-70 degrees on 
both sides.  Lumbosacral spine X-rays were normal.  The 
diagnoses included lower back pains.  X-rays however were 
noted to be normal.  The examiner indicated that the veteran 
would need to have further work up and management for his 
intermittent sciatica symptoms. however, the examination 
noted that it appeared that the veteran had been tolerating 
the symptoms fairly well except for his psychological 
stressors.  The examiner indicated that there was some 
overlap of his depression and environmental stress factors 
aggravating/increasing the frequency of his back pains.  The 
examiner indicated that better management of the veteran's 
psychiatric condition should help with the veteran's back 
symptoms also.

In addition, the veteran's right ankle was examined at this 
time.  The veteran  reported that he hurt his ankle while 
playing basketball in the service in 1979.  He reported that 
it swelled intermittently now and hurt almost all the time.  
Walking or standing for an extended duration of time made the 
symptoms worse.  He used an ankle brace which he reported 
helped his pain.  He noted that the joint sometimes turned 
hot and red when it swells up.  Staying off his feet and 
keeping his feet elevated helped relieve the symptoms.  He 
also noted some stiffness.

Examination of the right ankle revealed a normal appearing 
ankle joint, with no deformities.  There was 20 degrees of 
dorsiflexion and 40 degrees of plantar flexion.  There was 
mild tenderness over the anterolateral aspect of the ankle 
joint line, with no swelling, redness, or effusion.  X-rays 
of the right ankle were normal.  The veteran was diagnosed 
with right ankle pains, but with no identifiable deformity 
upon examination.

A hearing was held at the RO on January 1999.  At that time 
the veteran testified as to the injuries he sustained in 
service.

Subsequently, the veteran continued to be treated at VA 
facilities for various disorders.  A January 1999 VA CT scan 
of the veteran's head was normal.  X-rays taken of the 
veteran's lumbar spine in February 1999 were completely 
normal. An MRI of the veteran's brain conducted in February 
1999 found mild cerebral atrophy.

December 1999 VA treatment reports indicate that the veteran 
reported bad headaches, as well as increased hip, back, and 
knee pain.  He reported that the headaches had been getting 
progressively worse over the last year, and the veteran also 
reported that he got sporadic numbness on the left side along 
with these headaches.  The veteran was noted to have a mild 
sensory deficit to light touch on the left face.  He had 
difficulty walking without a cane.

A videoconference hearing was held before the undersigned 
Veterans Law Judge in July 2000.  At that time, the veteran 
reported that, since he had been hit in the head with a tool 
shed door in service, he had dealt with such symptoms as 
headaches and short-term memory loss.  The veteran reported 
that he had been knocked out as a result of that head injury.  
The veteran reported he was seen in service for his back, and 
was told he had swelling around certain disc areas.  The 
veteran also noted that he had sprained his right ankle in 
service, and now had occasional pain, swelling, and 
instability of that ankle.  The veteran also reported that he 
first had trouble with his left shoulder in service.  He 
reported that he presently had popping and pain in his left 
shoulder.  

A July 2000 hospitalization discharge reported noted that the 
veteran had been in a car accident in March 2000, and had hit 
his head.  Since then, the veteran indicated that he had 
problems with headaches, blurry vision, and blackouts.

During inpatient treatment in July 2000, the veteran was 
noted to report dizziness, blackouts, and weakness in his 
left arm and leg, arthritis in his shoulders and clavicles, 
swollen right ankle, back pain, and left leg pain, as well as 
a severe fungal infection of the right foot.

The veteran received a VA examination in May 2001.  At that 
time, it was noted that examination of both upper extremities 
revealed his medial, radial, and ulnar nerves to be intact 
bilaterally, except for the left side where he had an ulnar 
nerve laceration secondary to an industrial accident.  He had 
some mild clawing of the left hand, mainly exhibited in the 
little finger.  He also has numbness in the ulnar nerve 
distribution.  His interossei was also weak on the left side 
as compared to the right.  Otherwise he had 5/5 strength of 
his wrist extensors, flexors, biceps, triceps, and deltoid.  
Examination of the left lower extremity noted sensation 
intact to light touch in the L4, L5, and S1 dermatomes.  His 
toes were up and downgoing, dorsalis pedis was +2, he had 5/5 
strength in his EHLs, dorsiflexors, plantar flexors, 
quadriceps, and hamstrings.  He had a range of motion of 0 to 
approximately 78 degrees, secondary to pain.  His passive 
range of motion was from 0-90 degrees with pain.  He had a 
negative anterior drawer and Lachman signs.  He did not open 
up to varus or valgus stresses.  He had a positive patellar 
grind sign.  He was tender to palpation about the posterior 
aspect of the patella.  He had some minimal tenderness to the 
lateral joint line.  He was nontender to palpation about the 
medial joint line.  There was no swelling.  His skin was 
intact.  There was no erythema or ecchymosis.  The veteran 
was noted to have degenerative joint disease of the cervical 
spine, ulnar nerve laceration that was not service connected, 
and left knee osteoarthritis (for which the veteran is 
presently service connected.)

The veteran received a VA examination for his head injuries 
in April 2003.  At that time, the veteran reported that he 
was struck in the head by a door in 1981 while in service, 
which caused a loss of consciousness for several minutes.  
The examiner noted a documentation in the veteran's record of 
treatment for this injury in October 1981, and also 
documentation that the veteran had complained of headaches in 
1981 prior to this incident.  The veteran stated that at 
present, he had a daily headache, which had been a daily 
problem since his injury.  The examiner however noted that 
the veteran, on his separation examination on March 16, 1983, 
specifically denied frequent headaches or severe headaches.

The veteran indicated that, at present, he had a headache 
that was present every day, and almost all of the time.  He 
stated that the pain was mainly in the right frontal temporal 
area and in the occipital areas bilaterally.  He described a 
full ache with intermittent superimposed throbbing.  He does 
not describe photophobia or phonophobia with the headache.  
He stated that once or twice a month, the headache became 
more severe, and was prostrating for 24-48 hours, and was 
sometimes associated with vomiting.  The veteran indicated 
that at the present, he was not taking any medications for 
his headaches and he had not seen a physician for this for a 
few years.  It was noted that the veteran underwent an 
extensive evaluation in 1999 that included EEG, CT scan of 
the brain, MRI of the brain, and SPECT scan of the brain, all 
of which were reported to be normal.  It was indicated that 
it was the opinion of the neurologists at that time that the 
veteran's headaches were related to his PTSD.  There was no 
family history of headaches.

Upon examination, the veteran was noted to be alert, 
attentive, and oriented to person, place, and time.  He had 
good recall.  There was no aphasia.  As to the cranial 
nerves, pupils were equal and reactive to light.  Visual 
fields and ocular motility were within normal limits.  There 
was no papilledema, facial weakness, or sensory loss.  Gag 
reflex was intact.  There was no tongue weakness.  Strength 
and muscle tone in both upper and both lower extremities was 
within normal limits with no ataxia.  Gait was normal.  Pain, 
touch, and proprioception were intact.  Biceps, triceps, 
knee, and ankle jerks were 1+ and symmetrical.  Plantar 
responses were flexor bilaterally.  The veteran was diagnosed 
with chronic muscle tension type headaches with superimposed 
migraines occurring once or twice a month as described above.  
The migraine attacks occurring once to two times per month 
were prostrating for 24 to 48 hours.  The examiner opined 
that these headaches could not be attributed to the head 
injury that the veteran suffered in October 1981.  The 
rationale for this was that on his seperation examination in 
March 1983, he specifically denied frequent and severe 
headaches.  The examiner indicated that he thought that it 
was as likely as not that the veteran's headaches were 
related to the veteran's PTSD.  He stated that they were 
precipitated by stress.  Neurological examination was within 
normal limits at that time.

The veteran received a VA joint examination in April 2003.  
The examiner noted that the veteran was interviewed very 
carefully and at length in an attempt to determine the exact 
inservice dates and mechanisms of injury to his left 
shoulder, his right ankle, and his lower back.  The examiner 
indicated that, unfortunately, the veteran was very easily 
led into answering questions depending on the way the 
questions were asked, either open ended or closed.  Open-
ended questions were answered extremely vaguely, and with 
very little content, while closed ended questions resulted in 
answers, which the examiner indicated he questioned the 
validity of.  The examiner indicated that the veteran was 
very pleasant and cooperative to some extent, however, the 
examiner noted that he did not think that the veteran put 
forth full effort in many of his active range of motion 
movements, in part, the veteran stated, due to his fear of 
pain.

Regarding his left shoulder, he stated that he was a prison 
guard and had numerous fights with prisoners during which he 
was thrown up against concrete walls landing on the point of 
his shoulder.  He reported other incidents when he fell on 
extended hands.  These injuries occurred sometime between 
1981 and 1982.  Then he stated that he fell several times 
while in the military, though no specific treatment was 
rendered.

His current complaints were of numbness and tingling down his 
left arm, and pain and "popping and locking" when moving 
the left shoulder, though he denied frank known dislocation.  
Examination of both shoulders was essentially within normal 
limits with the exception of some mild crepitans of the left 
shoulder with forward flexion and abduction.  There was no 
muscle atrophy, impaired motion, and DTRs were equal 
bilaterally.  He could specifically don and doff his shirt 
getting full active range of motion of both shoulders.  X-
rays of the left shoulder were entirely within normal limits.

In reference to his right ankle, he stated that he sustained 
a sprain with "torn ligaments" in 1979 while playing 
basketball.  He was treated with three different casts and 
crutches.  The was documented in his inservice records.  No 
surgery had ever been preformed.  Current complaints included 
swelling, throbbing pain, and "calluses on the tips of my 
toes".  He also described lack of full active dorsiflexion 
and that he walked with his "foot kind of pointed" (i.e. 
plantar flexed.)

Upon examination, he walked with a slow but natural gait with 
bilateral pes planus, which was reversible with heel rise 
bilaterally.  Ankle motion was within normal limits with 
bilateral ankle dorsiflexion at 20 degrees, plantar flexion 
at 45 degrees, subtalar inversion at 20 degrees, subtalar 
eversion at 5 degrees, and equal bilaterally.  Both ankles 
were completely stable to anterior drawer and varus and 
valgus testing, with no evidence of pain with provocation.  
X-rays of the ankle were entirely within normal limits.   

The examiner indicated that review of the history of the 
lumbar spine was much more vague.  He described mid low back 
pain, but could be led with questioning to state that the 
pain radiated up between his shoulder blades and down both 
legs.  He stated that he had been incontinent of urine as 
much as every day, but now only once a month.  He had not 
seen a urologist for this, and did not appear overly 
concerned.

Examination of the veteran's lumbar spine was impaired by the 
veteran's apparent lack of commitment to engage in range of 
motion.  Active flexion was to only 30 or 40 degrees with 
pain, and active flexion to less than 10 degrees without 
pain.  Extension to 20 degrees, which "helped" his pain.  
Left flexion, right flexion, left rotation, and right 
rotation were all about 5 to 10 degrees.  None of these 
motions were accompanied by palpable paraspinal muscle spasms 
or overt tenderness.  DTRs were equal bilaterally.  All major 
muscle groups were intact.  X-rays of the lumbar spine were 
essentially within normal limits for age.  The examiner 
indicated that it was his impression that the only positive 
findings were that of some mild crepitans of the left 
shoulder.  Since X-rays were within normal limits, as was his 
function, the examiner indicated that he would say that this 
was a relatively benign finding.  The examiner further 
indicated that he did not find any objective findings to 
support any significant lower back or right ankle 
disabilities.

X-rays taken of the veteran's left shoulder in April 2003 
were completely normal.

X-rays taken of the veteran's right ankle in April 2003 noted 
a tiny calcaneal spur, and an otherwise unremarkable 
radiographic examination.

Subsequently, the veteran continued to be treated at VA 
facilities primarily for his psychiatric illness. 

Analysis 

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, certain disorders may be presumed to have been 
incurred during service when manifested to a compensable 
degree within a specified time (usually one-year) following 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309 
(2003). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Lay statements describing the symptoms of a disability or 
inservice events are considered to be competent evidence.  
However, when the determinative issue involves a question of 
medical diagnosis or causation, as here, only individuals 
possessing specialized training and knowledge are competent 
to render an opinion. 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Residuals of a Head Injury

In this regard, while the evidence shows that the veteran was 
hit with a tool shed door in service in October 1981, records 
from that time clearly indicate that the veteran was 
diagnosed in service with a neck strain as a result of this 
accident, not any head injury.  As to the veteran's specific 
complaints of headaches related to this injury, the Board 
initially notes that, while the veteran did have sporadic 
complaints of headaches in service, the veteran's seperation 
examination dated March 1983 was completely negative for 
findings of headaches.  Although the veteran was found to 
have a mild cerebral atrophy in February 1999, this was not 
attributed to any incident on injury in service.  Further, 
the Board finds probative the opinion from a VA examination 
in April 2003, who indicated that he felt the veteran's 
headaches were related to his service connected PTSD (for 
which the veteran currently receives a 100% schedular 
evaluation), and not to any head injury in service.  
Therefore, with no evidence having been presented to indicate 
that the veteran has any current residuals of a head injury, 
which is related to service, the Board finds that service 
connection is not warranted for a head injury.

Low Back Disorder

In this regard, the Board notes that the veteran was 
diagnosed with a muscle strain in the lower back in service 
in November 1981.  However, the Board also notes that the 
report of the veteran's seperation examination in March 1982 
contained no complaints or findings of any low back disorder.  
The first clinical evidence of low back problems was in the 
1990s, several years after service.  The VA examination in 
February 1998 did diagnose low back pain.  However, February 
1998 and February 1999 X-rays of the veteran's lumbosacral 
spine showed no abnormality.  Additionally, the April 2003 VA 
examination did not reveal a diagnosis of a low back 
disorder.  Therefore, the Board finds that with no objective 
medical evidence, which shows that the veteran currently has 
low back disorder, which is related to service, the Board 
finds that service connection is not warranted for a low back 
disorder.

Right Ankle Disability

The veteran's service medical records clearly indicate that 
he was treated in service for an eversion sprain, and such 
diagnosis was noted on the veteran's seperation examination.  
However, the report of the veteran's X-rays taken in February 
1998 were completely normal, and the report of X-rays of the 
veteran's ankle taken in April 2003, while noting a calcaneal 
spur, found the veteran's ankle to be completely normal.  
While the veteran has complained of pain and swelling in his 
right ankle, a VA examiner, in April 2003, found no objective 
findings in the veteran's right ankle.  With no objective 
medical findings of a current disability, the Board finds 
that service connection for a right ankle disability cannot 
be granted.

Left Shoulder Disorder

The service medical records show that at the time of the 
October 1981 accident the veteran suffered shoulder trauma.  
However at that time, the veteran was only diagnosed with a 
cervical strain, and nothing regarding his shoulder.  
Further, the veteran's separation examination of March 1983 
was negative for complaints of, or treatment for, any 
shoulder disability.  The Board also notes that the veteran 
has reported several times that he suffered a severe injury 
to his left arm in a work related accident in 1984, 
subsequent to service, an accident which required him to be 
off of work for about two years due to the severity of this 
injury and the surgeries required.  Finally, the Board notes 
the report of the veteran's April 2003 shoulder X-ray, which 
was completely normal, and the April 2003 report of a VA 
examiner, who, although noting that the veteran did have mild 
crepitus, found this to be a benign finding, and found the 
veteran's left shoulder to be essentially normal.  Therefore, 
with no medical evidence having been presented to indicate 
that the veteran currently has any left shoulder disability, 
the Board finds that service connection is not warranted for 
a left shoulder disability.

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for residuals of a head 
injury is denied.

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for a right ankle disorder 
is denied.

Entitlement to service connection for a left shoulder 
disorder is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


